June 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        KATRINA HUDSON, Appellant

NO. 14-13-01145-CV                      V.

                SENIOR LIVING PROPERTIES, LLC, Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Senior Living
Properties, LLC, signed November 27, 2013, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Katrina Hudson, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.